July 20, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  GENE NELSON, SOUTHERN DIAGNOSTIC RADIOLOGY & THERAPY
   SERVICES, LC AND SOUTHERN MEDICAL EQUIPMENT SALES &
                   SERVICES, LLC, Appellants

NO. 14-16-00589-CV                          V.

  GULF COAST CANCER AND DIAGNOSTIC CENTER AT SOUTHEAST,
   INC., GULF COAST ONCOLOGY ASSOCIATES, P.A., AND MARK A.
                     D’ANDREA, M.D., Appellees
                 ________________________________

       This cause, an appeal from the judgment in favor of appellees, Gulf Coast
Cancer and Diagnostic Center at Southeast, Inc., Gulf Coast Oncology Associates,
P.A., and Mark A. D’Andrea, M.D., signed July 10, 2016, was heard on the transcript
of the record. We have inspected the record and find no error in the judgment. We
order the judgment of the court below AFFIRMED.

       We order appellants, Gene Nelson, Southern Diagnostic Radiology &
Therapy Services, LC, and Southern Medical Equipment Sales & Services, LLC,
jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.